Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 10/24/2018, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Pat No. 8,195,655), in view of Liang et al. (US Pat No. 8,645,125).
As to claims 1, 9, 16, Agrawal teaches a computer implemented method for ranking supporting passages in a question answering (QA) system (i.e. For QA-type queries, col. 4, lines 39-45), wherein the QA system is coupled to a document corpus, and the document corpus includes a plurality of documents related to a particular domain (i.e. the metadata associated with the document such as URL, col. 6, lines 27-36), the method comprising:
receiving, by a processor coupled to one or more user devices, an input question (i.e. natural language-based queries, col. 5, lines 41-53) and a plurality of passages, wherein the plurality of passages are extracted from the document corpus by the QA system (i.e. DATASTORE; DocID, ENTITY, Fig. 2);
identifying (i.e. a list (called a doclist) of all occurrences of the word in all documents, col. 6, lines 27-36), by the processor, a plurality of candidate answer occurrences from the plurality passages (i.e. the inverted index to obtain the relevant docID and then access the document index to obtain the URL, title and generate the contextual descriptions, col. 6, lines 37-50);
(i.e. The most related entities are typically mentioned more frequently and in closer proximity to the keywords in the top matching documents than the less related entities, col. 5, lines 41-53);
merging, by the processor, the plurality of candidate answer occurrences to generate a group of candidate answers (i.e. First, the top N matching documents 402 are obtained for a keyword query 404, col. 5, lines 54-65);
assigning (i.e. the search component does output a CD for the top matching documents for presentation to the user. This information is passed to the scoring and thresholding component along with the docID, col. 8, lines 7-23), by the processor, a plurality of second local features and a plurality of nonlocal features (i.e. feature vectors can be generated consisting of occurrence statistics ... neighboring entities in the ranking ... The architecture allows the exploration of different feature sets as well as different machine learning models for picking the entities accurately, col. 8, lines 24-52) to each candidate answer (i.e. Second, relationship information 406 is accessed to obtain the entities 408 mentioned in the documents (e.g., web pages), the aggregate score computed, and the entities ranked based on the score, col. 5, lines 54-65);
ranking, by the processor, the group of candidate answers (i.e. the score of an entity e appearing in one or more of the top N documents is computed as follows ... Score (e), col. 7, lines 39-55) using (i.e. A machine learning model (e.g., support vector machine) can be employed to select the entities to return to the user, col. 8, lines 24-52) a linear answer scoring model (i.e. Second, relationship information 406 is accessed to obtain the entities 408 mentioned in the documents (e.g., web pages), the aggregate score computed, and the entities ranked based on the score. Note that this technique also works for commerce queries even when the user query uses desired features of the product, col. 5, lines 54-65);
ranking (i.e. the above scoring function produces a ranking of all the entities occurring in the top N matching documents, col. 8, lines 7-24), by the processor, the plurality of candidate answer occurrences using the linear answer scoring model (i.e. The retrieved entities for the top N documents along with the associated information (e.g., entity type, position of mention, etc.) are passed to the scoring and thresholding system for picking the most related entities, col. 7, lines 17-28); and
presenting (i.e. a next task is to decide which entities to return to the user, col. 8, line 17-28), by the processor, a ranked list of candidate answers and a ranked list supporting passages (i.e. Score (di, e), col. 7, lines 55 to col. 8, line 23) for each candidate answer (i.e. The scoring and thresholding component takes the entity occurrences (or mentions) and the associated information (e.g., type of entity, position of mention, etc.) for the top N matching documents {d1, d2, . . . , dN}, computes the aggregate score of each entity, and selects the entities, col. 7, lines 29-38), in response to the input question, wherein the supporting passages correspond to the plurality of candidate answer occurrences (i.e. a keyword query (QUERY) and returning the document identifiers of documents associated with results of the query, col. 3, lines 26-31).
Agrawal implicitly teaches “passages” (i.e. method for ranking supporting passages in a question answering (QA) system) as documents (i.e. For QA-type queries, col. 4, lines 39-45; the top N matching documents {d1, d2, . . . , dN}, computes the aggregate score of each entity, and selects the entities, col. 7, lines 29-38).
Agrawal does not clearly state this limitation.
Liang teaches this limitation (i.e. providing quotations may also include ranking or ordering the located quotations, col. 13, lines 47-55).
It would have been obvious to one of ordinary skill of the art having the teaching of Agrawal, Liang before the effective filing date of the claimed invention to modify the system of Agrawal to include the limitations as taught by Liang. One of ordinary skill in the art would be motivated to make this combination in order to request all quotations by a particular speaker about a particular subject in view of Liang (col. 2, lines 12-24), as doing so would give the added benefit of providing quotations that may include ranking or ordering the located quotations as taught by Liang (col. 13, lines 47-55).

As to claims 2, 10, Agrawal teaches the plurality of first local features are assigned by a plurality of context dependent scores, and each context dependent scorer assigns one first local feature to the each candidate answer occurrence (i.e. The entities are then ranked based on the number of matching keywords, the inverse document frequency (IDF) of the keywords, etc., col. 5, lines 22-27).

As to claims 3, 17, Agrawal teaches the plurality of second local features are assigned by the plurality of context dependent scores, and each context dependent scorer assigns one second local feature to the each candidate answer (i.e. the inverted index to obtain the relevant docID and then access the document index to obtain the URL, title and generate the contextual descriptions, col. 6, lines 37-50);
the plurality of nonlocal features are generated from the plurality of second local features (i.e. To generate the CDs for the given docIDs, the CD generator accesses the document index and retrieves the metadata for the docIDs. The generator also accesses the raw content of the page to generate the query-dependent caption, col. 7, lines 7-28).

As to claims 4, 11, 18, Agrawal teaches:
calculating a first final confidence score from the plurality of first local features for the each candidate answer occurrence (i.e. the score of an entity e appearing in one or more of the top N documents, col. 7, line 45 to col. 8, line 6); and
calculating a second final confidence score from the plurality of second local features and the plurality of nonlocal features for the each candidate answer (i.e. relationship information 406 is accessed to obtain the entities 408 mentioned in the documents (e.g., web pages), the aggregate score computed, and the entities ranked based on the score, col. 5, lines 54-65);
wherein the group of candidate answers are ranked based on the second final confidence score (i.e. This information is passed to the scoring and thresholding component along with the docID. The score Score(d.i, m.e.j) can be computed as follows, col. 8, lines 7-23), and the plurality of candidate answer occurrences are ranked based on the first final confidence score (i.e. The above scoring function produces a ranking of all the entities occurring in the top N matching documents. A next task is to decide which entities to return to the user, col. 8, lines 24-52).

As to claims 5, 12, 19, Agrawal teaches the N-Best algorithm is used in ranking the plurality of candidate answer occurrences, wherein the ranked list of supporting passages include at least one supporting passage having the first final confidence score over a predetermined N-best cutoff value (i.e. The scores of the neighboring entities in the ranking are introduced into the feature vector so that the model can take into account the score distribution to decide the cut-off point, col. 8, lines 24-52).

As to claims 6, 13, Agrawal teaches the plurality of candidate answer occurrences are ranked in an order of relevance to a particular candidate answer (i.e. the top N matching documents 402 are obtained for a keyword query 404 as computed by a search engine, col. 5, lines 54-65).

As to claims 7, 14, 20, Agrawal teaches the particular candidate answer occurs more than in a particular supporting passage (i.e. documents matching with the query "enron fraud" ... The most related entities are typically mentioned more frequently and in closer proximity to the keywords in the top matching documents than the less related entities, col. 5, lines 41-53).

As to claims 8, 15, Agrawal teaches at least two different candidate answer occur in a particular supporting passage (i.e. The most related entities are typically mentioned more frequently and in closer proximity to the keywords in the top matching documents than the less related entities, col. 5, lines 41-53).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153